Citation Nr: 0635342	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and S.B., Ph.D.




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that while new and material evidence had 
been submitted to reopen the veteran's service connection 
claim for PTSD, service connection for this disability must 
be denied.  The veteran subsequently initiated and perfected 
an appeal of this determination.  In June 2006, the veteran, 
his spouse, and another witness testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The Board notes that the veteran also filed a timely notice 
of disagreement regarding the RO's April 2004 rating decision 
assigning a 10 percent initial rating for his diabetes 
mellitus.  Generally, VA is obligated to provide the veteran 
with a statement of the case in response to a timely notice 
of disagreement.  See 38 U.S.C.A. § 7105(d) (West 2002); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  However, in 
the present case the veteran specifically stated he was 
seeking a 20 percent initial rating, and since such a rating 
was awarded within an August 2004 rating decision, this issue 
is no longer on appeal before the Board.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The veteran was denied service connection for post-
traumatic stress disorder (PTSD) within a November 2000 
rating decision, and was so informed the next month.  He did 
not perfect an appeal of this denial.  

2.  Subsequent to the November 2000 rating decision, the 
veteran submitted evidence which is not cumulative or 
redundant of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied entitlement 
to service connection for PTSD is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the RO's November 2000 rating 
decision which denied service connection for PTSD is new and 
material, and the veteran's claim for that disability may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks to reopen his service connection claim for 
post-traumatic stress disorder (PTSD).  Service connection 
for PTSD was denied by VA within a November 2000 rating 
decision, and the veteran was so informed via a letter issued 
in December 2000.  While the veteran did file a timely notice 
of disagreement to this rating decision, he subsequently 
withdrew that notice of disagreement prior to an appeal being 
perfected.  See 38 C.F.R. § 20.204 (2006).  Thus, the 
November 2000 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  Under applicable criteria, a claim that 
is the subject of a prior final denial may only be reopened 
if new and material evidence is received with respect to that 
claim.  If the claim is thus reopened, it will be reviewed on 
a de novo basis, with consideration given to all the evidence 
of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In the course of this appeal, the RO has reopened the 
veteran's service connection claim for PTSD, and denied it on 
the merits.  In any such case, the Board is not bound by the 
RO's analysis of a claim, and indeed, must make a preliminary 
decision that new and material evidence has been presented 
before addressing the merits of the claim, as this step 
represents a mandatory jurisdictional requirement under 38 
U.S.C.A. §§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (citing Barnett v. Brown, 8 Vet. 
App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 1996)).  Thus, the 
veteran's claim for service connection for PTSD must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2006); only if these legal requirements 
are met may it be considered on the merits.  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant of evidence already received, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that this regulation was amended during the 
pendency of this appeal.  66 Fed. Reg. at 45,620 (Aug. 29, 
2001).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  Since the veteran 
filed his claim to reopen in May 2001, only the former 
version of the regulation is applicable.  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted private and VA 
medical records, as well as his own contentions and those of 
his family and friends, in support of his claim.  The 
veteran's service personnel records have also been obtained.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his service connection 
claim for PTSD must be reopened.  

Previously, the veteran's service connection claim for PTSD 
was denied based on a lack of a verified stressor event 
during military service.  In his written communications to 
the Board, the veteran has stated that during military 
service in Vietnam, he witnessed a friend and fellow soldier 
commit suicide.  While he has previously reported this 
claimed stressor, he failed at that time to include 
sufficient detail to allow VA to verify the veracity of this 
occurrence; thus, his prior PTSD claims were denied.  Since 
that time, he has indicated this event occurred in December 
1969, creating a sufficiently narrow time period to allow VA 
to obtain military records possibly verifying this event.  As 
his service personnel records confirm military service in 
Vietnam from November 1969 to November 1970 with the 172nd 
Engineer Detachment, the claimed December 1969 suicide 
witnessed by the veteran is plausible, at it is alleged to 
have occurred when military records establish he was in 
Vietnam.  Similarly, in a June 2006 statement, the veteran 
reported that his unit was attacked in December 1969 at Camp 
Eagle when the 101st Airborne Division took mass casualties 
as the result of an enemy offensive.  The veteran has 
testified that his unit traveled wherever the 101st Airborne 
Division was stationed in Vietnam. 

The veteran's new, more detailed contention regarding the 
suicide he witnessed  and the attack at Camp Eagle is new, in 
that it was not of record at the time of the prior final 
denial, and is not cumulative and redundant of evidence 
already of record at that time.  Additionally, it is 
material, in that it, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

The veteran having submitted new and material evidence, his 
service connection claim for PTSD must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is reopened, and to this extent 
only, the appeal is granted.  
 

REMAND

The veteran's service connection claim for post-traumatic 
stress disorder (PTSD) having been reopened, it may now be 
considered on the merits.  As noted above, the veteran claims 
to have witnessed the December 1969 suicide of a friend and 
fellow soldier.  This individual served with the veteran in 
the 172nd Engineer Detachment in Vietnam.  While the RO 
previously sought to verify this event in June 2000 via a 
written request to the U.S. Army and Joint Services Records 
Research Center (Records Center), the RO did not at that time 
indicate December 1969 as the month of this incident.  Thus, 
the Records Center was unable to verify this event, and 
suggested the RO contact the U.S. Army Crime Records Center 
in Fort Belvoir, Virginia.  The RO did not do so.  

The Board notes further, that the veteran has asserted that 
he was in combat while in Vietnam, and he has requested that 
VA assist him by obtaining unit records including daily logs, 
daily troop movement of personnel, and unit histories to 
verify his claimed combat stressors.  However, despite 
repeated requests from the RO, the veteran has in the past 
failed to provide specific information including the month 
and year of when such claimed stressors occurred.  In a June 
2006 statement, in addition to the suicide described above, 
the veteran reported that in December 1969, his unit was 
attacked at Camp Eagle when the 101st Airborne Division took 
mass casualties as a result of an enemy offensive.  The 
veteran has testified that his unit traveled wherever the 
101st Airborne Division was stationed in Vietnam.  Since the 
veteran has provided the specific date of this stressor, the 
RO should attempt to verify it through appropriate channels.

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  This 
duty includes obtaining pertinent service records identified 
by the veteran or which would help substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  In light of 
the additional details provided by the veteran regarding his 
claimed in-service stressors, VA must make another attempt to 
contact military authorities and verify this event.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must attempt to corroborate 
the veteran's claimed stressor through the 
appropriate channels, to include the U.S. 
Army and Joint Services Records Research 
Center (Records Center).  The AMC must 
provide the Record Center with all 
pertinent information, to include copies 
of personnel records, units of assignment, 
and stressor statements.  The Records 
Center should verify whether the veteran's 
unit was stationed at Camp Eagle in 
December 1969 and whether the unit came 
under enemy attack at that time; and 
whether any soldier of the 172nd Engineer 
Detachment suffered a self-inflicted wound 
in December 1969 during service in 
Vietnam.  If these events cannot be 
verified, that outcome should be stated.  

2.  If the Records Center cannot verify 
the veteran's claimed stressor regarding 
his fellow soldier's suicide, the AMC 
should make the same inquiry to the U.S. 
Army Crime Records Center at the following 
address:

Director, U.S. Army Crime Records 
Center
U.S. Army Criminal Investigation 
Command
ATTN: Records Maintenance Branch
6010 Sixth Street
Fort Belvoir, Virginia, 22060

If this agency is also unable to verify 
this event, that outcome must also be 
verified in the record.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all evidence 
of record after undertaking any other 
indicated development.  If service 
connection for PTSD remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case as to the issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


